Citation Nr: 0700369	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  99-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1946 to 
January 1948.  The veteran died in April 1998 and the 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a personal hearing at the 
RO in November 1999. 

The issue on appeal was before the Board in January 2001 when 
it was remanded for additional evidentiary development.  

The issue on appeal was again before the Board in May 2005 
when the appeal was denied.  The veteran appealed the Board's 
May 2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2006, the Court vacated 
the Board's May 2005 decision and remanded it back for 
further proceedings consistent with an October 2006 Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The October 2006 Joint Motion indicates that VA failed to 
fulfill its duty to assist the appellant with her claim by 
failing to obtain outstanding treatment records which VA had 
notice of.  The appellant's husband had been receiving 
treatment at Barnes Hospital and had also received treatment 
from Dr. Goldring relative to his service connection claim.  
These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
releases, the medical records from Barnes 
Hospital and from Dr. Goldring should be 
obtained and associated with the claims 
file.  

2.  Review the claims file, to include 
the additional evidence, and determine if 
the benefit sought can be granted.  The 
appellant and her representative should 
then be furnished an appropriate 
supplemental statement of the case 
considering all evidence received since 
the last supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review, if in order.

The appellant and her representative have 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

